 



[logo2.jpg] 



 

December 4, 2014

 

Contract Extension

 

To: Q lotus Holdings, Inc.   520 N. Kingsbury Street, Ste. 1810   Chicago, Il
60654

 

Attention: Mr. Gary Rosenberg and Mr. Jorge Gonzales.

 

Re:1 month extension via current contract.

 

We at Mineral Management Inc. by way of the board of directors have called a
special meeting regarding the extension and approval of time.

 

The parties hereto hereby waive all past defaults and extend the Contract to a
revised expiration date of January 31, 2015.

 

The extension is approved for an additional 1 months starting January 1, 2015
and is hereby extended to January 31, 2015. It is our desire that this contract
extension will be beneficial to all parties.

 

Sincerely,

 

Mineral Management Inc.

 

By: /s/ Ron Gibson     Ron Gibson,     President  

 

AGREED AND ACCEPTED:

 

Q LOTUS HOLDINGS, INC.

 

By: /s/ Gary Rosenberg   By: /s/ Jorge Gonzales   Gary Rosenberg,     Jorge
Gonzales,   Chief Executive Officer     Chief Financial Officer

 

201 Forest Creek RD, Jacksonville Oregon 97530

 





 

 